UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-4732


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

GILBERTO RAMOS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:12-cr-00224-GBL-1)


Submitted:   April 29, 2014                   Decided:   May 8, 2014


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph D. King, KING, CAMPBELL, PORETZ, PLLC, Alexandria,
Virginia, for Appellant. Dana J. Boente, Acting United States
Attorney, Michael P. Ben’Ary, Elizabeth N. Eriksen, Nicholis D.
Mutton, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gilberto Ramos was convicted after a jury trial of

conspiracy to distribute five kilograms or more of cocaine, in

violation    of     21    U.S.C.      § 846       (2012).     Prior       to    trial,      the

Government      filed     an   information         pursuant       to    21    U.S.C.    § 851

(2012),    to     establish      Ramos’       1990    California          conviction        for

felony possession of marijuana for sale.                           The district court

imposed a statutory mandatory minimum sentence of 240 months of

imprisonment, a downward variance from the Guidelines range of

292 to 365 months.             On appeal, Ramos argues that the district

court   erred     in     failing      to   submit     to    the    jury       the   issue    of

whether    he    had     previously        been     convicted      of     a    felony    drug

offense sufficient to trigger the enhanced statutory mandatory

minimum penalties and that the district court erred by applying

a four-level enhancement for his leadership role in the drug

conspiracy.       Finding no error, we affirm.

                In order to demonstrate that the district court erred

in failing to submit his prior felony drug offense to the jury,

Ramos relies primarily on the Supreme Court’s recent decision in

Alleyne v. United States, 133 S. Ct. 2151, 2155, 2163-64 (2013)

(holding     that      any     fact    that       increases       statutory         mandatory

minimum is element of offense that must be submitted to jury and

found beyond a reasonable doubt).                   Ramos correctly acknowledges,

however, that this claim is foreclosed by Almendarez-Torres v.

                                              2
United States, 523 U.S. 224 (1998).           See Alleyne, 133 S. Ct. at

2160 n.1; see also United States v. McDowell, 745 F.3d 115,

123-24 (4th Cir. 2014) (“Almendarez-Torres remains good law, and

we may not disregard it unless and until the Supreme Court holds

to the contrary.”).         Thus, this claim is without merit.

             Next, Ramos argues that the district court erred by

applying a four-level enhancement for his leadership role in the

drug conspiracy.           A four-level enhancement for a defendant’s

role in the offense may be applied “[i]f the defendant was an

organizer or leader of a criminal activity that involved five or

more participants or was otherwise extensive.”              U.S. Sentencing

Guidelines Manual (“USSG”) § 3B1.1(a) (2012).               Ramos does not

contest that the criminal activity in this case involved five or

more participants or was otherwise extensive but argues that the

evidence was insufficient to establish that he exercised any

leadership role.

             “[T]he    aggravating     role   adjustment    is     appropriate

where the evidence demonstrates that the defendant controlled

the   activities      of   other   participants   or   exercised      management

responsibility.”           United States v. Llamas, 599 F.3d 381, 390

(4th Cir. 2010) (internal quotation marks omitted; discussing

USSG § 3B1.1(b)); see United States v. Thorson, 633 F.3d 312,

318   (4th    Cir.    2011)    (discussing    factors    used    in    applying

§ 3B1.1(a)).       The defendant need only have exercised control

                                        3
over one participant.         See USSG § 3B1.1 cmt. n.2.             This court

reviews   the    district     court’s       application     of   a   leadership

enhancement for clear error.         United States v. Steffen, 741 F.3d
411, 414 (4th Cir. 2013).          Our review of the record leads us to

conclude that the district court did not clearly err in finding

that the § 3B1.1(a) enhancement was supported by the testimony

describing    Ramos’   actions     directing    others,     arranging   cocaine

shipments, and collecting money.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument      because   the    facts   and   legal

contentions     are   adequately    presented    in   the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        4